DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/21/2022 has been entered.  Claims 1-11 and 14-16 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/22/2021.
Claim Interpretation
The examiner interprets the term “individual particle size” in claims 4 and 15 to mean in light of the specification that each individual metal particle has a size within the instantly claimed size range, where the size can be a diameter or average diameter of the metallic particle [0034, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “random” in claim 16 is a relative term which renders the claim indefinite. The term “random” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “random” means there must be an assorted shapes, or if random just means the shape isn’t specifically controlled and so it is further unclear if for example metallic particles that are all spherical but aren’t specifically controlled to be spherical would be considered to be a random shape.  The examiner interprets the instant limitation to be met by any metallic particle shape that could interpreted as random absent a specific indication to the contrary.
The term “non-spherical” in claim 16 is a relative term which renders the claim indefinite. The term “non-spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner what shape limitations the term “non-spherical” are meant to impose, for example if a rounded particle has an aspect ratio of 0.9 it is unclear if this would be considered spherical or a non-spherical shape such as an oval shape.  The examiner interprets the instant claim to be met by any shape that is not a perfect sphere absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 5387380 A) herein Cima, in view of Kritchman et al. (WO 2015056230 A1, US 2021/0354365 A1 referred to herein as English equivalent) herein Kritchman.
Referring to claim 4, Cima teaches:
3D printing layers of metal powder [Column 2 line 65-Column 3 line 1, Cima]
Wherein when printing small particles, including sizes of 5 microns or smaller, the particles are deposited in a wet state in a liquid vehicle [Column 8 lines 60-65, Cima]
The use of a water-soluble binder with the powdered material [Column 6 lines 32-35, Cima].
Applying a liquid binder selectively to form the three-dimensional part [Column 3 lines 2-6, Cima] wherein the binder can be a latex binder, a water-insoluble binder, applied to select locations to form the printed component [Column 6 lines 32-48, Cima]
Evaporating some of the liquid used for depositing the powder before depositing the next layer through heating [Column 8 line 67-Column 9 line 6, Cima].
The use of a doctor blade for spreading the deposited material [Column 6 lines 50-58, Column 15 lines 9-10, Cima] or a roller [Column 5 lines 36-39, Cima].
Cima discloses that particles of 20 microns or larger are preferably deposited in a dry state whereas particles of 5 microns or smaller can be deposited either in a dry or wet state [Column 8 lines 60-65, Cima] but does not specify the state for particles of more than 5 microns and less than 20 microns.  Kritchman teaches that micro particles, of 0.5-50 microns in size, of any required material including metals, polymers, and salts may be dispersed in a carrier liquid to serve as an ink that is dispensed through an inkjet [0113, Kritchman].  Cima similarly teaches applying powdered materials using ink-jet printing [Column 3 lines 2-6, Cima].  The examiner submits that it would be obvious to one of ordinary skill in the art that particles of more than 5 microns and less than 20 microns could be printed by the method of Cima in a wet state in view of Kritchman.  The examiner notes that the overlap of the particle sizes of the instant application and that of Cima modified by Kritchman is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cima does not specifically teach the use of water as the liquid vehicle for the powder material, however it would be obvious to one skilled in the art that if printing water-soluble binders with the powder then water would be a suitable liquid vehicle for the powder and water-soluble binder combination.  Further the examiner submits that it would be obvious to use water as the carrier liquid as Kritchman teaches that water is safer, more user friendly and cheaper as a solvent [0412, Kritchman].
Regarding claim 5, as discussed above Cima modified by Kritchman teaches heating to evaporate some of the liquid used for depositing the powder before depositing the next layer [Column 8 line 67-Column 9 line 6, Cima].
Regarding claim 7, Cima modified by Kritchman teaches:
Depositing the powder in sequential layers [Column 3 line 1, Cima], wherein as discussed above the powder is deposited along with a water-soluble binder using water as a liquid vehicle.
The evaporation of the build slurry occurring before the next layer is deposited and before ink-jet binder printing [Column 9 lines 1-3, Cima], the equivalent of applying the patterning fluid.
The hardening of layers before applying the next layer of material [Column 10 lines 58-64, Cima], the hardening as discussed above involving the removing of liquid from the patterning fluid and the thermal curing of the binders [Column 11 lines 1-15, Cima].
The sintering of the part by applying heat after removing unprinted regions [Column 13 lines 22-23, Cima].
Regarding claim 8, Cima modified by Kritchman teaches removal of the printed structure that has not been subjected to application of the latex binder through sonication in water [Column 6 lines 35-38, Cima], wherein removal of the unprinted regions occurs before sintering [Column 13 lines 22-23, Cima].
Regarding claim 9, Cima modified by Kritchman teaches the removal of the binder during the heating process [Column 9 lines 38-40, Cima], the heating process further comprising sintering [Column 17 lines 15-17, Cima].
Regarding claim 10, as discussed above Cima modified by Kritchman teaches:
Depositing the powder in sequential layers [Column 3 line 1, Cima], wherein as discussed above the powder is deposited along with a water-soluble binder using water as a liquid vehicle.
The use of heating to evaporate some of the liquid used for depositing the powder before depositing the next layer [Column 8 line 67-Column 9 line 6, Cima].
The hardening of layers before applying the next layer of material [Column 10 lines 58-64, Cima], the hardening as discussed above involving the removing of liquid from the patterning fluid and the thermal curing of the binders [Column 11 lines 1-15, Cima].
The sintering of the part by applying heat after removing unprinted regions [Column 13 lines 22-23, Cima].
Regarding claim 11, Cima modified by Kritchman discloses that the typical thickness of the printed material is 100-200 microns [Column 3 lines 61-67, Cima].  The examiner notes that the overlap of the layer thicknesses of Cima modified by Kritchman and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 14, Cima does not specifically disclose the weight percent of the metallic particles in the build material slurry, however Kritchman discloses for ink-jet printing the particles, which can be metallic as discussed above, within the ink comprise 20-70 wt% of the ink composition [0203, Kritchman which the examiner submits is the equivalent of the build material slurry.  The examiner submits that it would be obvious to one of ordinary skill in the art to further modify the process of Cima to use a build material composition wherein metallic particles comprise 20-70 wt% of the ink composition for printing metallic particles because it is known to form a stable solution for printing as taught by Kritchman.  The examiner notes that the overlap of the wt% of the build material composition of the instant claim and that of Cima modified by Kritchman is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 15, the examiner notes that the limitations of claim 15 are shared with claims 4-9 which are met by Cima modified by Kritchman as discussed above.
Regarding claim 16, Cima modified by Kritchman discloses that the powder particles may be in the form of fibers [Column 3 line 67-Column 4 line 4, Cima] which the examiner submits is a non-spherical shape.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 15-16 have been considered but are moot in view of the new grounds of rejection over Cima in view of Kritchman.  However, some of the applicant’s arguments appear to still pertain to the disclosure of Cima and Kritchman and will accordingly be addressed below.
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant first argues that the skilled artisan would be led by Cima to deposit particles larger than 5 microns in a dry state.  The examiner cannot concur.  As discussed above Cima teaches that sizes of 20 microns or greater should be printed in a dry state but provides no limitation for the state of more than 5 microns and less than 20 microns, while Kritchman teaches that particles of 0.5-50 microns in size can be printed in a wet state [0113, Kritchman] and so in view of Kritchman it would be obvious to one of ordinary skill in the art that particles of more than 5 microns and less than 20 microns can be printed in a wet state in the method of Cima.
Applicant then argues that because Cima teaches the advantages of using spherical powder, the skilled artisan would not be led to use metallic particles that are non-spherical, random shapes, or combinations thereof.  The examiner cannot concur.  Cima teaches that for some applications the powder can be distributed in the form of fibers [Column 3 line 67-Column 4 line 4, Cima] which the examiner submits is a non-spherical shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734